DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 6/11/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 5, 8, 11, 12, 15, 16, 19, and 20 were amended.  Claim 6 was canceled.  Claim 21 was added new.  Claims 1-5, and 7-21 were presented for examination.  

Applicants’ amendments/remarks and filing of a terminal disclaimer regarding rejections under non-statutory double patenting to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 


Allowable Subject Matter
Claims 1-5, and 7-21 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method for detecting distributed denial of service attacks.  Various examples have been found in the art describe aspects of the claimed invention.  Kwan et al. (US 2018/0084006 A1) ¶ 115-116 teaches using historical traffic measurements described earlier in Kwan to determine various dynamic thresholds.  Kwan, ¶ 59-60 and 63 describe measuring application layer traffic where the specific application, user, and source IP address are identified.  Kwan, ¶ 79 gives an example where the targeted computer system are DNS and HTTP servers, serving client computers.  Kwan, ¶ 50-51, 90, 110, 113, 119-121, 125-127, and 129-130 teach calculating with specific granularity a rate limit based on an influx of requests for a given IP address with its user data.  Kwan, ¶ 52, 90, 93-95, 113, 134, 137, and 150, teaches mitigating a DDOS attack to block subsets of requests based on the granular historical measurements for a given IP address.
  Kwan does not, but in related art, Wood (US 2016/0337313 A1), ¶ 78, 81-83, 86, and 93 teach members of a traffic requester group which include a group of users from a given IP utilize a given DNS server.
However, as applicant notes, the cited references do not teach the amended portions of the independent claims. 
  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435